IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE §
PETITION OF THOMAS E. § No. 39, 2015
NOBLE FOR A WRIT OF §
CERTIORARI §

Submitted: February 9, 2015.
Decided: February 27, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
0 R D E R

This 27th day of February 2015, upon consideration of the petition of
Thomas E. Noble for a writ of certiorari and the answer and motion to dismiss of
the State of Delaware, it appears to the Court that:

(1) The petitioner, Thomas E. Noble, seeks to invoke the original
jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of
certiorari. The State ﬁled an answer and motion to dismiss the petition. After
careful review, we conclude that Noble’s petition manifestly fails to invoke this
Court’s original jurisdiction. Accordingly, the petition must be dismissed.

(2) In January 2014, Noble was indicted for multiple counts of Dealing in
Child Pornography under 11 Del. C. § 1109. Noble filed multiple petitions for

extraordinary writs in connection with these criminal charges.i Noble has been

1 In re Noble, 2015 WL 528211, at *1 (Del. Feb. 9, 2015) (describing petitions ﬁled by Noble).

conﬁned to the Delaware Psychiatric Center for treatment until he is capable of
standing trial}

(3) On December 29, 2014,3 Noble filed a class action complaint in the
Superior Court. Noble alleged that 11 Del. C. § 1109 was unconstitutional. Noble
named the governor, all members of the general assembly who voted in favor of
Section 1109, the attorney general, and “anyone else responsible” as defendants.
In an order dated December 31, 2014, the Superior Court dismissed the complaint
as factually frivolous, legally frivolous, and on the ground that it plainly appeared
from the face of the complaint that Noble was not entitled to relief. Noble did not
appeal the Superior Court’s order.

(4) Instead, on February 2, 2015, Noble ﬁled a petition in this Court for
issuance of a writ of certiorari. Noble claims he is entitled to relief because the
Superior Court erred in dismissing the complaint, his complaint should have been
construed liberally because he was acting pro se, and the prothonotary did not
handle his ﬁlings properly. The State answered the petition for issuance of a writ

of certiorari and moved to dismiss.

2 Id. at 11.2.

3 The complaint was added to the File & Serve docket on January 2, 2015.

(5) A writ of certiorari is an extraordinary remedy that is used to correct
irregularities in the proceedings of a trial court.4 Certiorari is available to
challenge a ﬁnal order of a trial court where the right of appeal is denied, a grave
question of public policy and interest is involved, and no other basis for review is
available.5 “Where these threshold requirements are not met, this Court has no
jurisdiction to consider the petitioner’s claims, and the proceedings will be
dismissed.”6

(6) There is no basis for the issuance of a writ of certiorari in this case.
Noble could have appealed the Superior Court’s order dismissing his complaint,
but chose not to do so. Noble has not shown that his right of appeal was denied or
7 that a grave question of public policy is involved. Because Noble has not met the
threshold requirements for the issuance of a writ of certiorari, his petition for a writ
of certiorari must be dismissed.

(7) Given the availability of appellate review and that this is the ﬁfth
petition for an extraordinary writ Noble has ﬁled in this Court in the last ten

months,7 we further conclude that Noble’s petition for a writ of certiorari is legally

4 Shoemaker v. State, 375 A.2d 431, 437 (Del. 1977).
51d. at 437—38.
6 In re Butler, 609 A.2d 1080, 1081 (Del. 1992).

7 In re Noble, No. 39, 2015 (Del) (petition for writ of certiorari ﬁled on February 2, 2015); In re
Noble, No. 631, 2014 (Del) (petition for writ of prohibition ﬁled on November l4, 2014); In re

frivolous. We again advise Noble to be mindful of Supreme Court Rule 20(f)3 and
warn him, if he continues to ﬁle frivolous claims in this Court, he will be enjoined
from ﬁling future claims without leave of the Court.

NOW, THEREFORE, IT IS ORDERED that the motion to dismiss is

GRANTED and the petition for the issuance of a writ of certiorari is DISMISSED.

 

 

Noble, No. 513, 2014 (Del.) (petition for writ of mandamus ﬁled on September 12, 2014); In re
Noble, No. 249, 2014 (1361.) (petition for writ of mandamus ﬁled on May 15, 2014); In re Noble,
No. 213, 2014 (Del) (petition for writ of habeas corpus ﬁled on April 28, 2014).

3 In re Noble, 2015 WL 528211, at *1 (advising Noble to be mindful of Supreme Court Rule
20(t), which allows Court to enter order assessing costs in frivolous appeal).